COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 MATTHEW CASAUS,                                §
                                                              No. 08-12-00152-CR
           Appellant,                           §
                                                                 Appeal from the
 v.                                             §
                                                               362nd District Court
 THE STATE OF TEXAS,                            §
                                                             of Denton County, Texas
           Appellee.                            §
                                                              (TC# F-2011-0123-D)
                                                    §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes the judgment of

conviction should be modified by deleting the order requiring Appellant to reimburse court-

appointed attorney’s fees. We therefore affirm the judgment of the trial court as modified. This

decision shall be certified below for observance.

       IT IS SO ORDERED THIS 8TH DAY OF AUGUST, 2014.


                                             GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.